UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1604


In re: BERNARDO MERCEDEZ-GONZALEZ,

                Petitioner.



    On Petition for Writ of Mandamus.       (6:96-cr-00258-JAB-1)


Submitted:   March 18, 2011                    Decided:   June 1, 2011


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernardo Mercedez-Gonzalez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernardo       Mercedez-Gonzalez        petitions       for    a      writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion for sentence reduction.                     He seeks an order from

this court directing the district court to act.                         Our review of

the   district     court’s         docket   reveals     that    the    district        court

granted        Mercedez-Gonzalez’s           motion      on     January         4,     2011.

Accordingly,      because          the   district    court     recently      granted        the

relief    sought        by     Mercedez-Gonzalez,        we     deny      the     mandamus

petition as moot.             We dispense with oral argument because the

facts    and    legal     contentions       are     adequately    presented           in    the

materials       before       the    court   and     argument    would     not     aid       the

decisional process.



                                                                       PETITION DENIED




                                             2